DETAILED ACTION
In this Office Action, original claims 1-16 filed on February 28th, 2020 were evaluated on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a measurer configured to measure a pulse of a subject” in claim 1;
“a blood-pressure acquirer configured to acquire a diastolic pressure” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The “measurer” of claim 1 is disclosed as including: “a light emitter 22, a light receiver 24, and a pulse generator 26” (applicant’s specification page 4, line 1-2);
The “blood-pressure acquirer” is disclosed as including: “a feature-point processor 42 and a blood-pressure calculator 44” (applicant’s specification page 4, lines 24-26).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim limitation “wherein the first time period is between the first reference time and the fourth reference time” renders the claim indefinite. According to claim 1, on which claim 3 is dependent, the first time period is “in a time period from a first reference time at which a value obtained by the first-order differentiation of the pulse with respect to a time becomes a maximum to a second reference time at which a next pulse rises”. However, as written, the claim redefines the first time period to be between the first reference time and fourth reference time. Accordingly, it is unclear if the claim is attempting to redefine the first time period, or if the claim is attempting to specify that the first time period is the time between the first reference time and the fourth reference time, which is within a larger time period between a first reference time at which a 
Claim 3 further recites “the second time period is a time period from the third reference time to the first reference time”, which redefines the second time period and contradicts claim 2, on which claim 3 is dependent, which specifies that the second time period is “in a time period from a third reference time at which the pulse rises to a fourth reference time of a maximum peak of the pulse”. It is similarly unclear if the claim is attempting to redefine the second time period, or if the claim is attempting to specify that the second time period is the time between the third reference time and the first reference time, which is within a larger time period between a third reference time at which the pulse rises to a fourth reference time of a maximum peak of the pulse. As a result, the intended meaning of the claim is unclear, and the scope of the claim is indefinite. Clarification is requested.
Claim 11 recites similar claim limitations to claim 3 and is similarly rejected under 35 U.S.C. 112(b). Clarification for claim 11 is requested.
Regarding claim 4, the claim limitation “wherein the blood-pressure acquirer obtains a fifth reference time that has an equivalent value to the pulse at the first reference time” renders the claim indefinite. It is not clear how a “fifth reference time” (which is understood to be a value representing a time), may have an equivalent value to the pulse (which is understood to be a value representing the pulse waveform). Furthermore, it is unclear what is meant by the term “equivalent”. For example, it is unclear if the two values must be equal in order to be considered to be “equivalent”, if the two values must be within a certain range to be “equivalent”, or if the term “equivalent” has some other value. As a result, the intended meaning of the claim is unclear, and the scope of the claim is indefinite. Clarification is requested.
Further regarding claim 4, the claim limitation “the first time period and the second time period are a time period from the fourth reference time to the fifth reference time” renders the claim 
Claim 12 recites similar claim limitations to claim 3 and is similarly rejected under 35 U.S.C. 112(b). Clarification for claim 12 is requested.
Regarding claim 5, the claim similarly redefines the second time period and contradicts the definition of the second time period recited in claim 2. As a result, it unclear if the claim is attempting to redefine the second time period, or if the claim is attempting to specify that the second time period are the time period between the third reference time and the first reference time, which is within a larger time period defined in the second claim. Consequently, the intended meaning of the claim is unclear, rendering the scope of the claim indefinite. Clarification is requested.
Claim 13 recites similar claim limitations to claim 5 and is similarly rejected under 35 U.S.C. 112(b). Clarification for claim 13 is requested.
Regarding claim 6, the claim similarly redefines the second time period and contradicts the definition of the second time period recited in claim 2 and 4. As a result, it unclear if the claim is attempting to redefine the second time period, or if the claim is attempting to specify that the second time period are the time period between the third reference time and the first reference time, which is within a larger time period defined in the second claim. Consequently, the intended meaning of the claim is unclear, rendering the scope of the claim indefinite. Clarification is requested.

	Regarding claim 7, the claim limitation “wherein blood-pressure acquirer acquires the third reference time based on a value obtained by dividing a first difference value obtained by subtracting a direct-current component of the pulse from a value of the pulse at the first reference time, by the maximum value of the first-order differentiation” renders the claim indefinite. According to claim 1, on which claim 7 is dependent, the first reference time is a time “at which a value obtained by first-order differentiation of the pulse with respect to a time becomes a maximum”. Accordingly, it is unclear how a reference time may be determined by dividing a normalized value of the pulse at a first reference time by the value of the first-order differentiation at the first reference time. Clarification is requested.
Claim 15 recites similar claim limitations to claim 3 and is similarly rejected under 35 U.S.C. 112(b). Clarification for claim 14 is requested.
Regarding claim 8, the claim limitation “based on a value corresponding to a blood vessel volume of the subject” renders the claim indefinite. Blood vessel volumes vary across the human body. Accordingly, it is unclear if the claim is referring to a blood vessel volume of a blood vessel at which the measurer measures the pulse, or if the claim is referring to a different blood vessel in the human body. As a result, the scope of the claim is indefinite.
Claim 16 recites similar claim limitations to claim 8 and is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the claim will be read as if it were written “based on a value corresponding to a blood vessel volume of the subject at a blood vessel in which the measurer is configured to irradiate the light signal”.
	Regarding claim 9, the claim limitation “measuring a pulse of a subject based on a received-light signal that is scattered in a body of the subject and is then received when a light signal in a 
	For purposes of examination, the claim will be read as if it were written “measuring a pulse of a subject based on a received-light signal which is scattered in a body of the subject and then received after a light signal in a predetermined frequency band is irradiated to the subject.”
	Any claim listed in the preamble as being rejected which is not explicitly rejected above is rejected by virtue of its dependency on an explicitly rejected claim.
According to MPEP Section 2173.06, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Thus, claims 3-7 and 11-15 have been omitted from the prior art claim rejections, as it unclear how the claims should be interpreted, and the claims cannot be interpreted without significant speculation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 8 follows. 
STEP 1: Regarding claim 9, the claim recites a series of steps or acts, for measuring a blood pressure. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of acquiring a diastolic blood pressure based on a first value and a second value sets forth a judicial exception. This step describes a Mathematical Concept (including a mathematical relationship, mathematical formula, and mathematical calculations). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim recites the additional steps of: measuring a pulse of a subject based on a received-light signal. It also recites additional elements regarding the values used to acquire the diastolic blood pressure. These claim elements fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. No specific structural elements are disclosed as performing the Abstract Idea or the step of measuring a pulse based on a received-light signal. Furthermore, measuring a pulse of a subject based on a received-light signal does not provide an improvement to the technological field, the method as a whole does not effect a particular treatment or effect a particular change based on the acquired diastolic pressure, nor does the method use a particular machine to perform the Abstract Idea.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike 
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim recites additional steps of: measuring a pulse of a subject based on a received-light signal. Acquiring a pulse of a subject based on a received light-signal is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the measuring steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and processing activity engaged in by medical professionals prior to Applicant's invention. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. 
Regarding claims 1, the device recited in the claim is a generic blood pressure apparatus comprising of a generic measurer (comprising of a generic light emitter and receiver) and a blood-pressure acquirer (comprising a generic processor and calculator) configured to perform the Abstract Idea. These generic element fails to impart any specific structural limitations onto the claimed invention. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the blood pressure measurement system does not automatically confer eligibility on a claim directed to an abstract idea 
Dependent claims 2 and 10 fail to add significantly more to the Abstract Idea, as it simply recites an additional Mathematical Concept of acquiring a systolic blood pressure based on a third value. Dependent claims 3-8 and 11-16 also fail to add something significantly more to the Abstract Idea as they generally add additional limitations to the values used to calculate the systolic and diastolic pressure and is therefore pre-solutional data gathering, processing, and calculation needed to perform the Abstract Idea. The determination of a diastolic blood pressure from a first value and a second value recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 20180014758 A1), referred to hereafter as Yamada.
The claims are generally directed toward: a blood-pressure measurement apparatus comprising: a

a blood-pressure acquirer configured to acquire a diastolic blood pressure based on a first value and a second value, the first value corresponding to a blood flow of the subject in a first time period in a time period from a first reference time at which a value obtained by first-order differentiation of the pulse with respect to a time becomes a maximum to a second reference time at which a next pulse rises, the second value corresponding to a vascular resistance of the subject.
	Regarding claim 1, Yamada (Figure 1 and 2) teaches a blood-pressure measurement apparatus (100; paragraph 0022) comprising: a measurer (26) configured to measure a pulse of a subject based on a received-light signal scattered in a body of the subject when a light signal in a predetermined frequency band is irradiated (paragraph 0024-0027); and a blood-pressure acquirer (20; paragraph 0035-0036) configured to acquire a diastolic blood pressure (paragraph 0042 – “lowest blood pressure from the blood pressure waveform” is equivalent to diastolic blood pressure) based on a first value and a second value (equation used to calculate the blood pressure is shown in Equation 2), the first value corresponding to a blood flow of the subject (Q1; paragraph 0038). Yamada teaches calculating blood flow values for all an entire pulse waveform (see Figure 6; paragraph 0038). Therefore, the blood flow used to calculate the pressure waveform from which the diastolic blood pressure is acquired would include a first value corresponding to a blood flow of the subject in a first time period in a time period from a first reference time at which a value obtained by first-order differentiation of the pulse with respect to a time becomes a maximum to a second reference time at which a next pulse rises (as it includes all parts of the pulse waveform). Furthermore, Yamada teaches acquiring a diastolic blood pressure based on a second value (ψ) corresponding to a vascular resistance of the subject (paragraph 0040; see Equations 2-4).

	Regarding claim 2, Yamada teaches acquiring a systolic blood pressure (paragraph 0042 – “highest blood pressure… from the blood pressure waveform” is equivalent to a systolic blood pressure) based on a third value (Q2) corresponding to a blood flow (paragraph 0038). As mentioned, Yamada teaches acquiring the systolic pulse wave from a continuous pulse pressure waveform which is calculated using a continuous blood flow signal (see Figure 6; paragraph 0038 and 0042), and would therefore include a blood flow of the subject in a second time period in a time period from a third reference time at which the pulse rises to a fourth reference time of a maximum peak of the pulse (as it includes the whole pulse waveform). Therefore, Yamada teaches all of the limitations of claim 2. 
Claim 10 recites a method for blood-pressure measurement comprising the same structural elements as claim 2. As a result, the above cited sections of Yamada also teach the method of claim 9.
Regarding claim 8, Yamada teaches that the signals detected by the measurer (26) are pulse wave signals corresponding to volume pulse waves of an artery on the measurement site (paragraph 0028). These pulse wave signals are used to generate the blood flow signals (paragraph 0038). Thus, Yamada teaches the blood-pressure acquirer acquires at least one of the first value and the third value based on a value corresponding to a blood vessel volume of the subject at the first reference time.
Claim 16 recites a method for blood-pressure measurement comprising the same structural elements as claim 8. As a result, the above cited sections of Yamada also teach the method of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandit et al. (US 20180279965 A1), referred to hereafter as Pandit teaches that the foot feature (which corresponds to a value of a pulse at a third reference time) may be calculated using several methods including the intersection of two tangent lines or the maximum first derivative with respect to time between the diastolic minimum and the systolic peak (paragraph 0070).
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710. The examiner
can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
JASON SIMS can be reached at 571-272-7540. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/R.T.P./Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791